OPINION
PER CURIAM.
This case is a criminal case where the trial court applied the M’Naghten test for criminal insanity in finding the defendant guilty of first degree murder and three counts of assault with a dangerous weapon. The judgment is reversed and the case is remanded to the superior court for t'he purpose of reviewing the record and entering new findings1 and judgment in conformity with the decisions of Schade v. State,2 Morgan v. State,3 Kinsman v. State,4 and Johnson v. State.5

. A review of tlie expert testimony herein reveals it was not limited to any particular theory of insanity. The trial court clearly has discretion to order additional testimony to aid in making the necessary findings.


. Op. No. 912, 512 P.2d 907 (Alaska 1973).


. Op. No. 913, 512 P.2d 904 (Alaska 1973).


. Op. No. 914, 512 P.2d 901 (Alaska 1973).


. Op. No. 888, 511 P.2d 118 (Alaska 1973).